PER CURIAM.
Appellant, defendant in the court below, appeals a final order entered by the trial court denying appellant’s motion for a new trial. Appellee, the State of Florida, was the prosecution below.
Appellant’s basic contentions are twofold: (1) that the trial court abused its discretion by failing to grant him a new trial because appellee failed to provide appellant with a witness’s statement used by the prosecution for impeachment purposes and (2) that the trial court abused its discretion by failing to grant him a new trial upon the discovery of certain newly acquired evidence.
We are unable to agree with appellant’s basic contentions in light of the recent United States Supreme Court case of United States v. Agars,-U.S.-, 96 S.Ct. 2392, 49 L.Ed.2d 342 (1976).
Other contentions raised by appellant in his brief are without merit.
After carefully reviewing the record, all points in the briefs and arguments of counsel, in light of the controlling principles of law, we are of the opinion that the trial court did not abuse its discretion in denying appellant’s motion for a new trial and that he received a full and fair trial.
Having concluded that no reversible error has been demonstrated, the final order denying appellant’s motion for a new trial is affirmed.
Affirmed.